FILED
                            NOT FOR PUBLICATION                                 OCT 06 2010

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


VENANCIO VALDOVINOS-CORONA,                       No. 06-73092

              Petitioner,                         Agency No. A079-778-016

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                     Argued and Submitted September 1, 2010
                              Pasadena, California

Before: O’SCANNLAIN, FISHER and GOULD, Circuit Judges.

       The Immigration Judge (“IJ”) found Valdovinos inadmissible under section

212(a)(6)(E)(i) of the Immigration and Nationality Act, 8 U.S.C.

§ 1182(a)(6)(E)(i), for knowingly encouraging, inducing, assisting, abetting, or

aiding a minor child to enter or to try to enter the United States in violation of law.

After the Board of Immigration Appeals (“BIA”) affirmed the IJ’s decision,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Valdovinos filed a motion to reconsider in light of Altamirano v. Gonzales, 427

F.3d 586 (9th Cir. 2005), which clarified that an alien is inadmissible under section

212(a)(6)(E)(i) only if he engages in “an affirmative act of help, assistance, or

encouragement.” Id. at 592. The BIA denied the motion.

      Because Valdovinos’s petition for review is timely only with respect to the

BIA’s denial of his motion to reconsider, our jurisdiction is limited to reviewing

that order. See Stone v. INS, 514 U.S. 386, 405–06 (1995); Membreno v. Gonzales,

425 F.3d 1227, 1229 (9th Cir. 2005) (en banc). We review the BIA’s denial of a

motion to reconsider for abuse of discretion. See Morales Apolinas v. Mukasey,

514 F.3d 893, 895 (9th Cir. 2008).

      The BIA properly concluded that by providing his car to his domestic

partner’s sister as a “favor,” with the intent that she use it to bring the child into the

country illegally, Valdovinos acted affirmatively to assist alien smuggling under

section 212(a)(6)(E)(i). See Aguilar Gonzalez v. Mukasey, 534 F.3d 1204, 1208

(9th Cir. 2008) (noting Altamirano’s reliance on the “well-established meaning of

aiding and abetting in the criminal context, which requires the individual to

associate himself with the venture, that he participate in it as in something that he

wishes to bring about, that he seek by his action to make it succeed” (internal




                                            2
quotation marks omitted)). Accordingly, the BIA did not abuse its discretion by

denying Valdovinos’s motion to reconsider.

      PETITION DENIED.




                                        3